          Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 1 of 18 PageID #:6




                         IN THE UNITED STATES DISTRICT COURT FOR THE
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

JOSEPH NIEDZWIEDZ,                              )
                                                )
            Plaintiff,                          )     Case No. _________________
                                                )
vs.                                             )
                                                )     Jury Demand
AIRCRAFT PROPELLER                              )
SERVICE, LLC,                                   )
                                                )
            Defendant.                          )

                           TABLE OF EXHIBITS TO NOTICE OF REMOVAL

      •     Exhibit A:      Complaint and Summons

      •     Exhibit B:      Defendant’s Notice of Filing of Notice of Removal




Kimberly A. Ross
IL ARDC #6231248
kross@fordharrison.com
FORDHARRISON LLP
Becky L. Kalas
bkalas@fordharrison.com
IL ARDC #6279983
180 North Stetson Avenue
Suite 1660
Chicago, IL 60601
(312) 332-0777- Telephone
(312) 332-6130 - Facsimile
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 2 of 18 PageID #:6




                                   EXHIBIT A
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 3 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 4 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 5 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 6 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 7 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 8 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 9 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 10 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 11 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 12 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 13 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 14 of 18 PageID #:6
Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 15 of 18 PageID #:6




                                   EXHIBIT B
      Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 16 of 18 PageID #:6




IN THE CIRCUIT COURT OF LAKE COUNTY, ILLINOIS
NINETEENTH JUDICIAL DISTRICT, LAW DIVISION

JOSEPH NIEDZWIEDZ,                         )
                                           )
        Plaintiff,                         )
                                           )
vs.                                        )
                                           )     Case No. 19 L 00000695
AIRCRAFT PROPELLER                         )
SERVICE, LLC,                              )     Judge Diane E. Winter
                                           )
        Defendant.                         )     Jury Demand


                     NOTICE OF FILING OF NOTICE OF REMOVAL

To:     Chief Deputy Clerk, Law Division
        Circuit Court of Lake County
        18 North County Street
        Waukegan IL 60085

        PLEASE TAKE NOTICE that pursuant to 28 U.S.C. §§ 1331, 1441, and 1446,

Defendant Aircraft Propeller Service, LLC, filed on October31, 2019 a Notice of

Removal in the above-captioned matter in the United States District Court for the

Northern District of Illinois, Eastern Division. A copy of the Notice of Removal is

attached at Tab 1.

        Pursuant to 28 U.S.C. § 1446(d), this shall effect the removal of this case, and the

State Court shall proceed no further unless and until the case is remanded.


Dated: October 31, 2019                    Respectfully submitted,

                                           Aircraft Propeller Service, LLC

                                           By:   s/ Kimberly A. Ross
                                                 Attorney for Defendant
                                                 Kimberly A. Ross
   Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 17 of 18 PageID #:6




Kimberly A. Ross
IL ARDC #6231248
kross@fordharrison.com
FORDHARRISON LLP
180 North Stetson Avenue, Suite 1660
Chicago, IL 60601
(312) 960-6111 – Telephone
(312) 332-6130 – Facsimile




                                        2
    Case: 1:19-cv-07172 Document #: 1-1 Filed: 10/31/19 Page 18 of 18 PageID #:6




                                 CERTIFICATE OF SERVICE

        The undersigned, an attorney, certifies that on October 31, 2019, they

electronically filed the foregoing NOTICE OF FILING OF NOTICE OF REMOVAL with

the Circuit Court of Lake County, Illinois, Law Division, by using the Odyssey EfileIL

system.

        The undersigned, an attorney, further certifies that they caused a copy of the

foregoing NOTICE OF FILING OF NOTICE OF REMOVAL to be served upon the

following attorney of record for Plaintiff, by electronic mail to the email address below, on

October 31, 2019:

                         Thomas R. Cirignani:        thrick1@gmail.com


                                                    s/ Kimberly A. Ross
                                                    Attorney for Defendant
                                                    Kimberly A. Ross

Kimberly A. Ross
ARDC #6231248
kross@fordharrison.com
FORDHARRISON LLP
180 North Stetson Avenue, Suite 1660
Chicago, IL 60601
(312) 960-6111 – Telephone
(312) 332-6130 – Facsimile


WSACTIVELLP:10894528.1




                                                3
